Citation Nr: 9912655	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  

(The issue of entitlement to service connection for bronchial 
asthma is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to November 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  In October 1997, the Board remanded this case to the 
RO for the scheduling of a hearing before a member of the 
Board sitting at the RO.  In doing so, the Board noted that 
the veteran's request for such a hearing remained 
outstanding.  The RO since has returned the case to the Board 
without scheduling the requested hearing.  However, at the 
time of the October 1997 remand, the undersigned Board Member 
did not have access to the veteran's claims file which 
reveals that the veteran requested and was scheduled for a 
hearing before a member of the Board at the Phoenix, Arizona 
RO in July 1996.  Information concerning this hearing was 
contained in the veteran's claims folder.  However, the 
veteran failed to appear.  As this hearing was scheduled 
pursuant to the veteran's October 1993 request for a hearing 
in conjunction with the present appeal, the Board finds that 
the veteran's request was granted.  As there is no indication 
in the record that the veteran's failure to appear was for 
good cause, the Board will proceed with appellate review at 
this time.  38 C.F.R. § 20.704(d) (1998).      


FINDINGS OF FACT

1.  Information from the Department of Defense (DOD) reflects 
that the veteran enlisted in the United States Army on 
November 13, 1990, and received an honorable discharge on 
November 23, 1992.  The reason for separation was noted as 
"OTH" and the narrative reason for separation noted on the 
veteran's DD Form 214 was "Unsatisfactory performance." 

2.  Information from DOD also reflects that the veteran's 
initial obligated period of active duty in the U.S. Army was 
three years.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. § 3011 (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7042 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
educational assistance benefits on the basis that he was 
medically discharged from service for asthma.  According to 
the veteran, he was unable to perform required physical 
activities, to include running and road marching, which led 
to an early discharge for unsatisfactory performance.  

Information from the DOD indicates that the veteran served on 
active duty from November 13, 1990 to November 23, 1992, and 
notes the reason for the veteran's separation as "OTH" 
(Other).  In addition, information from the DOD reflects that 
the veteran's initial obligated period of active duty in the 
U.S. Army was three years.  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, also reveals that the veteran 
served on active duty with the U.S. Army from November 13, 
1990 to November 23, 1992, and received an honorable 
discharge.  The narrative reason for separation was listed as 
"Unsatisfactory performance."  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an  individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active  duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than  three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. 21.7042. 

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty --  (1) for a 
service-connected disability; (2) for a medical condition 
preexisting service and determined not to be service 
connected; (3) for hardship; (4) for the convenience of the 
Government in the case of an individual who completed not 
less than 20 months of continuous active duty, if the initial 
obligated period of active duty of the individual is less 
than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated  period of active service of the 
individual was at least  three years; (5) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with his 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 U.S.C.A. § 3011; 38 C.F.R. 
21.7042.

Further, notwithstanding any other provision of law, 
eligibility for Chapter 30 educational assistance may be 
established for an individual who is involuntarily separated 
with an honorable discharge after February 2, 1991, and who 
meets other statutory criteria under 38 U.S.C.A. § 3018A 
(West 1991 & Supp. 1998).  Finally, educational assistance 
may be appropriate for individuals separated from active 
service with an honorable discharge and who receive voluntary 
separation incentives.  38 U.S.C.A. § 3018B (West 1991 & 
Supp. 1998); 38 C.F.R. § 21.7045 (1998).

The veteran does not satisfy any of the foregoing conditions.  
As noted above, the veteran had continuous active duty from 
November 13, 1990 to November 23, 1992, a period of 2 years 
and 11 days, and was separated from service due to 
"Unsatisfactory performance."  Information from DOD reveals 
that the veteran's enlistment obligation was for a three-year 
period.  It is clear that the veteran did not have three 
years of continuous service after June 30, 1985.  

In addition, the veteran does not meet any of the exceptions 
to the three-year continuous active duty requirement after 
that date.  In this regard, the Board observes that the 
veteran's case was referred to the Rating Board for a rating 
on the question of whether the medical evidence established 
that the veteran was discharged for a service-connected 
disability or discharged for a medical condition preexisting 
service.  In July 1993, a rating was rendered in which it was 
determined that the evidence did not establish that the 
veteran was discharged for either reason.  In this rating, it 
was noted that service connection for asthma had been denied 
by the RO in a July 1993 rating decision, and it was noted 
that neither the veteran's service medical records nor his 
personnel records demonstrated that the veteran was 
discharged for disability.  Moreover, although the veteran's 
service records indicate consideration for Medical Evaluation 
Board procedures in January 1992, there is no indication that 
final action was completed in this regard.  The Board 
observes that service connection for asthma has been denied 
by the Board in a separate decision this date.  

Although the veteran contends that he was discharged due to a 
medical condition, specifically asthma, as noted above, the 
veteran's discharge has not been categorized as a medical 
condition preexisting service and determined not to be 
service connected.  Further, the discharge has not been 
categorized as due to a physical disorder not characterized 
as a disability and not the result of the veteran's own 
willful misconduct but interfering with his performance of 
duty, as determined by the Secretary of the Army in 
accordance with regulations prescribed by the Secretary of 
Defense.  Finally, the evidence of record does not indicate 
that the veteran was involuntarily separated from service or 
voluntarily separated with voluntary separation incentives, 
as those terms are defined by statute.  See 38 U.S.C.A. §§ 
3018A, 3018B.

The Board stresses that the VA is bound by the service 
department determination as to the type and terms of the 
veteran's discharge or release from service.  In this 
instance, the record shows that the reason for discharge was 
"Other" which was reported as "Unsatisfactory performance" 
on the veteran's DD Form 214.   To the extent that the 
veteran disagrees with the narrative reason for separation, 
"unsatisfactory performance," the United States Court of 
Appeals for Veterans Claims (Court) has held that any 
disagreement that the veteran may have with a discharge 
classification must be raised with the appropriate military 
Board of Correction of Military Records, and not with the VA.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (indicating that 
the Secretary of a military department may correct any of 
that department's military records to correct an error or 
remove an injustice); see also 10 U.S.C. § 1552(1).

The VA is charged with administering the law as it is 
written, and that law specifies that the veteran's service 
must meet several criteria in order for him to be eligible 
for Chapter 30 educational assistance benefits.  As the 
veteran's active duty service does not meet the statutory and 
regulatory criteria that must be satisfied to establish 
eligibility for Chapter 30 educational assistance, there is 
no legal basis for a grant of those benefits.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042.  Where the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

As basic eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code, has not been 
found, the appeal is denied.  



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

